Name: 2003/112/EC: Council Decision of 18 February 2003 extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  European construction;  political framework;  politics and public safety;  Africa
 Date Published: 2003-02-20

 Avis juridique important|32003D01122003/112/EC: Council Decision of 18 February 2003 extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement Official Journal L 046 , 20/02/2003 P. 0025 - 0026Council Decisionof 18 February 2003extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement(2003/112/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2), second subparagraph thereof,Having regard to the Internal Agreement on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement(1) signed in Cotonou on 23 June 2000, as put into provisional application by the Decision of the Representatives of the Governments of the Member States of 18 September 2000, and, in particular Article 3 thereof,Having regard to the proposal from the Commission,Whereas:(1) By Council Decision 2002/148/EC(2), the consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EC Partnership Agreement(3) were concluded and appropriate measures, as specified in the Annex to that Decision were taken.(2) In accordance with the third paragraph of Article 2 of that Decision, the measures will cease to apply on 21 February 2003.(3) The essential elements cited in Article 9 of the ACP-EC Partnership Agreement continue to be violated by the Government of Zimbabwe and the current conditions in Zimbabwe do not ensure respect for human rights, democratic principles and the rule of law.(4) The period of application of the measures should therefore be extended,HAS DECIDED AS FOLLOWS:Article 1The application of the measures referred to in Article 2 of Decision 2002/148/EC shall be extended for a further period of 12 months, until 20 February 2004. They shall be reviewed regularly and at least within six months.The letter appearing in the Annex to this Decision shall be addressed to the President of Zimbabwe.Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Union.Done at Brussels, 18 February 2003.For the CouncilThe PresidentN. Christodoulakis(1) OJ L 317, 15.12.2000, p. 376.(2) OJ L 50, 21.2.2002, p. 64.(3) OJ L 317, 15.12.2000, p. 3.ANNEXBrussels, ...LETTER TO THE PRESIDENT OF ZIMBABWEThe European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law are the basis of our relations.By letter of 19 February 2002, the Union informed you of its decision to conclude the consultations held under Article 96 of the ACP-EC Partnership Agreement and to take certain "appropriate measures" within the meaning of Article 96(2)(c) of that Agreement.Today, after more than 12 months and various mediation attempts, the European Union considers that democratic principles are still not upheld in Zimbabwe and that no progress has been achieved by the Government of Zimbabwe in the five fields addressed by the February Council Decision (end of politically motivated violence, free and fair elections, freedom of the media, independence of the judiciary, end of illegal occupations).In the light of the above, the European Union does not consider that the appropriate measures can be revoked.The measures will only be revoked once conditions prevail which ensure respect for human rights, democratic principles and the rule of law. Moreover, the European Union reserves the right to take additional restrictive measures.The European Union will closely follow developments in Zimbabwe and would once again like to emphasise that it does not wish to penalise the Zimbabwean people and will continue with its contribution to operations of a humanitarian nature and projects in direct support to the population, in particular those in social sectors, which are not affected by these measures.The European Union desires to pursue the dialogue with Zimbabwe, on the basis of the ACP-EC Partnership Agreement, and hopes that you will do everything you can to restore respect for the essential principles of the Partnership Agreement, thereby enabling all cooperation instruments to be resumed in the near future.Yours faithfully,For the CommissionFor the Council